Title: To George Washington from Cleland Kinloch, 29 December 1782
From: Kinloch, Cleland
To: Washington, George


                        
                            Sir,
                            New Bridge december 29 1782
                            
                        
                        Your goodness and humanity will I hope exercise the liberty, that I really am reduced to take, of adressing
                            myself to You—I am a native of George Town district in South Carolina, and while yet a child was sent to England for the
                            benefit of Education; Upon becoming of age, in the year Eighty One, I returned to Charles Town, where refusing to sign any
                            certificates of allegiance to the British government, I was not permitted to go without their lines but under certain
                            restrictions—I at length resolved to go back to England, and return by Amsterdam. Ostend, or by some port or other in
                            France; it was my misfortune to meet with a variety of obstacles, such as being captured, recaptured, and detained for
                            several months in the West Indies; after my arrival in England, I was assured that persons as exceptionable as myself were
                            daily permitted to leave the British lines, at New York I was advised to take that route myself, and not being able to
                            reject the advice of those to whom I was indebted for the immediate means of support sat out from Falmouth in the last
                            packet and arrived at New York the 20th instant—No sure mode offerd of conveying letters to my friends, and the accounts I
                            heard, of the etiquettes lately established by Your Excellency being various and opposite I have ventured to come this
                            far, where I am now detained untill I can be honored by Your Excellency’s passport to Philadelphia, which I humbly trust
                            You will not refuse me, seeing that tho’ I have not yet renderd any services to my country, I have not however done any thing that can deserve the misfortune of being
                            disown’d—I have the honor to be with the warmest and sincerest Respect Your Excellency’s Most Obedient And Attached Humble
                            Servant
                        
                            Cleland Kinloch
                        
                    